office_of_chief_counsel internal_revenue_service memorandum cc tege eoeg et scano-154898-03 ------------ number release date uilc date date to craig kessler analyst service_center compliance se s c cp fcc e from michael a swim senior technician reviewer employment_tax branch subject minister waiver program this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent issues taxpayer is a duly ordained minister of a church who is not opposed to the acceptance of public insurance taxpayer subsequently has a change_of faith and is ordained as a minister in another church which results in a change in belief by taxpayer to being opposed to the acceptance of public insurance taxpayer seeks exemption from self employment_tax under sec_1402 of the internal_revenue_code code what language must the taxpayer provide when submitting a form_4361 application_for exemption from self employment_tax for use by ministers members of religious orders and christian science practitioners or when submitting an additional statement along with the form_4361 that sets forth taxpayer’s opposition to the acceptance of any public insurance that arises from a change_of faith and a resulting change in belief by the taxpayer to opposing the acceptance of public insurance taxpayer is a duly ordained minister of a church who because of religious principles is opposed to the acceptance of public insurance taxpayer filed a form_4361 that the service did not approve for reasons of late filing taxpayer subsequently has a change_of faith and is ordained as a minister in another church and taxpayer has no resulting change in belief regarding public insurance taxpayer continues to be opposed to the acceptance of public insurance may the taxpayer file another form scano-154898-03 taxpayer is a duly ordained minister of a church taxpayer applies for exemption from self employment_taxes by filing a form_4361 on line of the form_4361 taxpayer enters the date of date as the date that he was ordained does this mean that for purposes of line of the form where taxpayer is to enter the first two years that taxpayer had net_earnings_from_self-employment of dollar_figure or more for service performed in the exercise of the taxpayer’s ministry after the date entered on line that earnings cannot start until date conclusions the taxpayer seeking exemption from self employment_tax under sec_1402 of the code who has a change_of faith that results in a change in belief to opposing the acceptance of public insurance must provide a statement using language that meets the requirement of sec_1402 and sec_1_1402_e_-2a of the income_tax regulations form_4361 already contains a statement providing the necessary language thus the taxpayer merely needs to sign the form_4361 section of current form certifying to this statement if the taxpayer provides an additional statement along with the form_4361 it would have to satisfy the requirements of e and sec_1_1402_e_-2a eg follow the statutory and regulatory language the taxpayer under these facts should not submit a second form_4361 based upon his change_of faith and his being ordained as a minister in a new church these facts in themselves do not provide the taxpayer a new or second opportunity to timely file a form_4361 as the taxpayer had no change in his earlier belief opposing the acceptance of public insurance for purposes of line of the form_4361 a taxpayer who was ordained on date can have net self employment earnings_of dollar_figure or more for service performed in the exercise of the taxpayer’s ministry beginning in the year thus the earnings can start earlier than date if the taxpayer had net_earnings from self employment of dollar_figure or more for service performed in the exercise of the taxpayer’s ministry in years and then the taxpayer must file form_4361 on or before the due_date including extensions of the taxpayer’s income_tax return for the year law and analysis as a preliminary matter while the issue presented only goes to the language that the taxpayer must provide on the form_4361 or on an additional statement when seeking exemption from self employment_taxes under particular facts we note that the case of 30_f3d_1304 10th cir rev’g t c memo discussed in-depth in section of this law and analysis section provides that when an individual enters the ministry anew in a new church having adopted a new set of beliefs about the propriety of accepting public insurance it is logical and consistent with the statutory language of e to characterize that individual as a new minister for the purposes of seeking an exemption scano-154898-03 as to the issue presented sec_1402 of the code provides in relevant part that any individual who is a a duly ordained commissioned or licensed minister of a church or a member of a religious_order other than a member of a religious_order who has taken a vow of poverty as a member of such order or b a christian science practitioner upon filing an application in such form and manner and with such official as may be prescribed by regulations made under this chapter together with a statement that either he is conscientiously opposed to or because of religious principles he is opposed to the acceptance with respect to services performed by him as such minister member or practitioner of any public insurance which makes payments in the event of death disability old age or retirement or makes payments toward the cost of or provides services for medical_care including the benefits of any insurance system established by the social_security act and in the case of an individual described in subparagraph a that he has informed the ordaining commissioning or licensing body of the church or order that he is opposed to such insurance shall receive an exemption from the tax imposed by this chapter with respect to services sec_1_1402_e_-2a of the income_tax regulations also provides that the application_for exemption from self-employment_tax shall contain or there shall be filed with such application a statement to the effect that the individual making application_for exemption is conscientiously opposed to or because of religious principles is opposed to the acceptance with respect to services performed by him in his capacity as a minister member or christian science practitioner of any public insurance which makes payments in the event of death disability old age or retirement or makes payments toward the cost of or provides services for medical_care including the benefits of any insurance system established by the social_security act these authorities clearly set forth the requirements and language that an individual must include if he applies for an exemption from self-employment_tax when he is either conscientiously opposed to or because of religious principles he is opposed to the acceptance of any public insurance form_4361 application_for exemption from self employment_tax for use by ministers members of religious orders and christian science practitioners which is the form that an ordained commissioned or licensed minister of a church uses to apply for the exemption contains a statement providing the necessary language thus the taxpayer merely needs to sign the form_4361 section scano-154898-03 of current form certifying to this statement for opposing the acceptance of public insurance you tell us that there are situations in the field where taxpayers who are ordained ministers who have had a change_of faith accompanied with a change in belief to opposing the acceptance of public insurance are filing additional statements along with the form_4361 that contain language that opposes the acceptance of public insurance while a taxpayer may file an additional statement along with the form_4361 the statement must contain language that meets the requirements of sec_1402 and sec_1_1402_e_-2a for example language tracking the statutory and regulatory language we advise that if a taxpayer provides a statement that uses language that does not meet the requirements of these sections the exemption must be denied in this situation the taxpayer is a duly ordained minister of a church who because of religious principles is opposed to the acceptance of public insurance the taxpayer has previously signed and filed a form_4361 seeking exemption from self employment_tax the taxpayer has satisfied all of the sec_1402 exemption requirements except that he did not timely file this application pursuant to sec_1402 by the due_date of taxpayer’s income_tax return including any extension thereof for the second taxable_year for which he had net_earnings_from_self-employment of dollar_figure or more for service performed in the exercise of taxpayer’s ministry the service correctly denied the taxpayer’s application due to the late filing years later the taxpayer changes his faith and joins another church taxpayer is then ordained as a minister in his new church and because of religious principles he continues to be opposed to accepting public insurance you ask whether the taxpayer may file another form the question goes to whether the taxpayer may file another form_4361 which will be considered timely filed after his ordination in the new church if he does so by the due_date including extensions of his income_tax return for the second taxable_year for which he has net_earnings_from_self-employment of dollar_figure or more for service performed in the exercise of taxpayer’s ministry in the new church sec_1402 contains the requirements for timely filing an application that allow an individual who is duly ordained commissioned or licensed minister of a church to apply for exemption from self-employment taxes it provides any individual who desires to file an application pursuant to paragraph must file such application on or before whichever of the following dates is later a the due_date of the return including any extension thereof for the second taxable_year for which he has net_earnings_from_self-employment computed without regard to subsection c and c of dollar_figure or more any part of which was derived from the performance of service described in subsection c or c or b the due_date of the return including any extension thereof scano-154898-03 for his second taxable_year ending after two cases 78_tc_752 aff’d 728_f2d_1287 10th cir and 30_f3d_1304 10th cir rev’g t c memo discuss the requirements for timely filing a form_4361 in ballinger a church issued a certificate of ordination to petitioner on date he served as a minister of that church although his earnings made him eligible he did not apply for exemption from self-employment_tax at the time he was ordained as minister of that church and while acting as minister he did not oppose the acceptance of public insurance on the basis of conscience or religious principles in petitioner became the minister of another church he received net_earnings_from_self-employment which were derived from the performance of services as a duly ordained minister in and on date the petitioner filed with the internal_revenue_service a form_4361 dated date he indicated on the form_4361 that he was ordained on date and that the first years after that date in which he expected to have net_earnings_from_self-employment of dollar_figure or more some part of which was from services as a minister were the years and petitioner filed on the grounds that his religious beliefs had evolved and that he had begun opposing the acceptance of public insurance in the fall of the tax_court held that petitioner was required under the reasonable guidelines of sec_1402 now sec_1402 to file his application_for exemption on or before date petitioner had filed on date more than years subsequent to the due_date of the tax_return for the second taxable_year for which he had net_earnings_from_self-employment of dollar_figure or more derived from his performance of services as a duly ordained minister on appeal the tenth circuit in 728_f2d_1287 10th cir affirmed the result reached by the tax_court however the tenth circuit noted that the more difficult question is whether an individual who has already assumed the duties of a minister belatedly acquires a belief in opposition to the acceptance of public insurance and that change in belief is not accompanied by a change in faith is entitled to the exemption if he files within the statutory time frame after acquiring his new belief the tenth circuit held that the statute does not provide for an exemption where a minister belatedly acquires a belief in opposition to public insurance apart from conversion to another faith in hall the taxpayer an ordained deacon earned more than dollar_figure per year from his ministerial services in both and the taxpayer’s activities as a deacon made him potentially eligible to apply for the exemption from self-employment_tax under sec_1402 however at that time the taxpayer was not religiously or conscientiously opposed to the acceptance of public insurance and his church scano-154898-03 apparently had no policy opposing the acceptance of such insurance consequently taxpayer was not eligible and did not apply for an exemption five years later taxpayer was ordained by another church and began a new ministry that was accompanied by taxpayer’s acceptance of a new belief in opposition to public insurance the taxpayer earned in excess of dollar_figure from his services during the first year of his new ministry and he applied for an exemption from self-employment_tax in the january preceding the tax deadline in april of that year the application was denied as untimely on the grounds that the application should have been filed no later than date as required by the provisions of sec_1402 and the tax_court affirmed the denial on appeal the tenth circuit stated that when an individual enters the ministry anew in a new church having adopted a new set of beliefs about the propriety of accepting public insurance it is logical and consistent with the statutory language of e to characterize that individual as a new minister for the purposes of seeking an exemption thus taxpayer qualified for the self-employment_tax exemption by applying for exemption in the first tax_year immediately following his second ordination and the commencement of his new ministry as in ballinger and hall the taxpayer in the facts presented had a change_of faith but unlike these cases he did not have a change_of belief in opposing the acceptance of public insurance he has consistently opposed such insurance beginning with his first ministry when an individual enters the ministry anew in a new church having adopted a new set of beliefs about the propriety of accepting public insurance it is logical and consistent with the statutory language of sec_1402 to characterize that individual as a new minister for the purposes of seeking an exemption hall supra pincite under the facts and circumstances presented however the taxpayer had his opportunity under sec_1402 based on his beliefs to apply for an exemption after the first ordination but the exemption was denied because he did not file the application timely as is required under the statute the statutory language does not give him a second opportunity to file a form_4361 in the stated circumstances due only to a change in faith and entering the ministry in a new church you have asked us if there are exceptions to this rule we encourage you to call us if other cases arise that present situations that you are unsure how to answer in this situation the taxpayer writes on line of the form_4361 that he was ordained on date you ask whether for purposes of line of the form_4361 where taxpayer is supposed to enter the first two years that taxpayer had self employment earnings_of dollar_figure or more for service performed in the exercise of the taxpayer’s ministry after the date entered on line that earnings cannot start until the year the first year for consideration would be the year a taxpayer ordained on date can have net_earnings from self employment of dollar_figure or scano-154898-03 more for service performed in the exercise of the taxpayer’s ministry beginning in the year sec_1402 of the code provides generally that any application_for exemption from self employment_taxes must be filed by the later of the due_date including extensions of the taxpayer’s income_tax return for the second taxable_year for which the minister has net_earnings_from_self-employment of dollar_figure or more also see revrul_77_87 1977_1_cb_266 thus if the taxpayer had net_earnings from self employment of dollar_figure or more for service performed in the exercise of the taxpayer’s ministry in years and then the taxpayer must file form_4361 on or before the due_date including extensions of the taxpayer’s income_tax return for the year this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ------------------attorney employment_tax branch or myself at ------------------ ------- if you have any further questions cc associate chief_counsel corporate
